Electronically Filed
                                                      Supreme Court
                                                      SCPW-10-0000018
                                                      18-NOV-2010
                                                      01:05 PM



                       NO. SCPW-10-0000018

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

     DISTRICT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I,
                           Respondent.


                       ORIGINAL PROCEEDING
           (1SS09-1-0267, 1SS09-1-0268, 1SS09-1-0269,
                   1SS09-1-0470, 1SS09-1-0471)

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
   and Circuit Judge Garibaldi, assigned by reason of vacancy)

          Upon consideration of the motion for reconsideration of
the November 3, 2010 order denying the petition for a writ of
mandamus,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, November 18, 2010.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Colette Y. Garibaldi